DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on February 1, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10527552 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s amendments, incorporating the allowable subject matter of claims 1 and 18 into claim 10, overcomes the prior rejection of claim 10.  The rejection of the claim has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The examiner’s reasons for allowance of claims 1-9 and 18-20 can be found in the Office Action dated December 8, 2020.
Regarding claim 10, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method comprising, among other essential elements, projecting the plurality of beams of excitation light onto a surface as a two- dimensional pattern of projection points, wherein each one of a plurality of different patterned structures scatters a different radiation pattern in response to an incidence of a respective beam of excitation light .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877